JOHNSON, Judge:
When this appeal for reappraisement was called for trial, it was submitted upon the following stipulation of counsel for the respective parties:
Me. Glad: If it please the Court, this appeal is abandoned except as to entries number 7411 and 10911. As to these two entries the appeals are abandoned except as to items number 150 B and C, and item number 217/Z1.
Me. EitzGebbon : I haven’t got a “1” after the “Z.”
Mk. Glad : As to these two items, I offer to stipulate that the export value, as defined under Section 402, for such or similar merchandise, so far as item number 150 B and C are concerned, is 90 cents, less 40 per cent, net packed.
Me. FitzGibbon : That is agreed.
MR. Glad: And that the export value defined by Section 402 as to item number 217/Z1 is $75.30, rather, Deutsche marks 75.30, less 33% per cent, net packed.
Me. EitzGibbon : .That is agreed.
Me. Glad : I offer to stipulate there was no higher foreign value for such or similar merchandise during the period of exportation.
Me. EitzGibbon : That is agreed.
Said stipulation was later amended to read:
Me. Glad : If it please the Court, I ask that the submission of pencil number 213 be set aside in order to amend my stipulation with regard to item number 217/Z1 in Entry Number 10911.
*615Judge Johnson 5 Without objection, submission set aside.
Mr. Glad 5 Your Honor will recall I offered to stipulate that the export value was Deutsche marks 75.30.
At this time I offer to stipulate that in fact the export value of this particular item was $75.30, less 33% per cent, net packed.
Mr. FitzGibbon: That is agreed.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise described on the invoices covered by entry No. 7411 and entry No. 10911 as items numbered 150 B, 150 O, and 217/Z1, and that such values are 90 cents each, less 40 per centum, net packed, for the items numbered 150 B and 150 C, and $75.30, less 33% per centum, net packed, for item numbered 217/Zl.
As to all other entries and all other items of merchandise, the appeal, having been abandoned, is dismissed.
Judgment will be rendered accordingly.